o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil ---------------------- ----------------------------- ------------------------- cc tege cc eb genin-126048-16 ------------- ------------------- dear this letter responds to your request for information about the consequences of a roth_ira beneficiary’s failure to timely begin taking minimum required distributions under the life_expectancy_rule of sec_401 of the internal_revenue_code code in particular you asked whether a non-spouse beneficiary’s failure to begin such distributions within one year of the roth_ira owner’s death makes the life_expectancy_rule inapplicable and requires that distributions be made under the five year rule described in sec_401 post-death distributions from a roth_ira to a designated_beneficiary generally must be made in accordance with the required_minimum_distribution rules under sec_401 as if the roth_ira owner died before his or her required_beginning_date under these rules if an employee dies before the employee's required_beginning_date distribution of the employee's entire_interest must be made either in full within years of the employee’s death the 5-year rule or over a period not extending beyond the beneficiary’s life expectancy beginning within one year of the employee’s death the life_expectancy_rule special rules apply if the beneficiary is the employee’s spouse whether the life_expectancy_rule or the 5-year rule applies in a particular situation is governed by sec_1_401_a_9_-3 q a of the treasury regulations the regulations provide that if there is a designated_beneficiary distributions are to be made in accordance with the life_expectancy_rule unless the terms of the plan either a require that distributions be made under the 5-year rule or b permit the beneficiary to elect to use the year rule if the plan permits such elections by the beneficiary the life_expectancy_rule will apply unless the beneficiary makes such election within a specific time period or the plan provides that distributions will be made under the 5-year rule if genin-126048-16 no such election is made the determination of which distribution period applies is made in accordance with these rules and is not based on whether distributions in fact begin timely under the applicable rule sec_4974 of the code imposes a excise_tax on any amounts that were required to be distributed under sec_401 but were not timely distributed unless the imposition of such tax is waived publication 590-b provides that a taxpayer may request a waiver of the excise_tax by attaching a statement of explanation and completing form_5329 as instructed under waiver of tax in the instructions for form_5329 i hope this general information is helpful if you have any other questions about this letter please contact --------------------------- -------------------- at this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 2016_1_irb_1 date sincerely joyce i kahn acting branch chief qualified_plans branch employee_benefits tax exempt government entities
